Exhibit LaserCard Corporation Reports Financial Results for FY10 First Quarter Revenue Up 52% Over a Year Ago; Earnings Climb to 16 Cents per Share Mountain View, Calif. – July 27, 2009 – LaserCard Corporation (NASDAQ:LCRD), aleading provider of secure ID solutions, today announced the financial results for its fiscal 2010 first quarter ended June 30, 2009. Revenues for the first quarter of fiscal 2010 were $16.3 million, compared with $14.7 million in the prior quarter and $10.7 million in the same quarter a year ago.Net income for the first quarter of fiscal 2010 was $1.9 million, or $0.16 per diluted share, compared with net income of $944,000, or $0.08 per diluted share, in the prior quarter, and a net loss of $1.3 million, or ($0.11) per diluted share, in the same quarter a year ago. LaserCard® optical memory card revenues for the quarter were $12.4 million compared with $5.9 million in the first quarter of fiscal 2009.Revenues from specialty cards and printers totaled $3.2 million compared with $3.6 million from the same quarter a year ago.Drives, systems and services segment revenue for the quarter was $0.7 million, compared with $1.2 million in the first quarter of the prior year. Cash LaserCard Corporation’s cash, cash equivalents, and investments were $39.6 million at June 30, 2009 compared with $29.3 million at March 31, 2009.Debt at June 30, 2009 totaled $9.1 million compared with $8.9 million at March 31, Non-GAAP Results The non-GAAP net income for the first quarter of fiscal 2010 was $2.2 million, or $0.18 per diluted share, and a non-GAAP net loss of $0.8 million, or ($0.06) per diluted share, in the same quarter a year ago. Non-GAAP net income (loss) and net income (loss) per diluted share exclude expenses related to SFAS123R stock-based compensation and the unrealized income (loss) relating to the fair value adjustment of auction rate securities and UBS put option agreement. “Our strong financial performance reflects a robust shipment quarter, but also the results of our dedicated efforts over the last year to improve manufacturing efficiencies and our cost structure,” said Bob DeVincenzi, President and CEO of LaserCard. “We expect to benefit from the additional operating leverage as the Angolan national ID project comes online, although the complex nature of the secure ID business will continue to subject our results to fluctuations on a quarterly basis.” -1- Earnings Results Conference Call LaserCard will hold a conference call to discuss its fiscal 2010 first quarter results today, July 27, 2009, at approximately 2:00 p.m. Pacific Time / 5:00 p.m.
